                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  AT KANSAS CITY

JKMI, LLC, a Missouri limited liability             )
company,                                            )
                                                    )
                              Plaintiff,            )
                                                    )
       v.                                           ) Case No.____________________
                                                    )
TRUCK HAULIN EXPRESS CORP.,                         )
a Florida for-profit corporation,                   )
serve: Registered Agent                             )
        Romero, Pedro E.                            )
        11440 Whistlers Cove Cir., Apt. 325         )
        Naples, FL 34113                            )
                                                    )
and                                                 )
                                                    )
PROGRESSIVE EXPRESS INSURANCE CO.,                  )
an Ohio for-profit corporation,                     )
serve: Registered Agent                             )
       CT Corporation System                        )
       4400 Easton Commons Way, Suite 125           )
       Columbus, OH 43219                           )
                                                    )      Jury Trial
                              Defendants.           )


                               COMPLAINT FOR DAMAGES

       Plaintiff JKMI, LLC (“JKMI”), by and through counsel, for its Complaint against the

defendants named above, states and alleges as follows:

       1.      This case brings claims against the defendants arising from the damage of goods

shipped interstate by plaintiff through defendant Truck Haulin Express Corp., and the refusal of

both defendants to pay for the damages.



                                                1
            Case 5:21-cv-06033-DGK Document 1 Filed 03/10/21 Page 1 of 8
                               The Parties, Jurisdiction, and Venue

       2.      As pleaded more specifically below, plaintiff JKMI brings this suit as to

defendant Truck Haulin Express Corp. pursuant to the Carmack Amendment, 49 U.S.C. § 14706,

et seq. As such, the Court has federal question subject matter jurisdiction over these claims,

pursuant to 28 U.S.C. §1331.

       3.      Independently, the Court also has diversity subject matter jurisdiction of the

claims as to both defendants, pursuant to 28 U.S.C. §1332, based on the citizenship of the

respective parties and because the amount in controversy is in excess of $75,000, all as pleaded

in greater detail below.

       4.      Plaintiff JKMI is a Missouri limited liability company. It is registered with the

Missouri Secretary of State’s Office and is active and in good standing. Plaintiff’s principal

office is located in Faucett, Buchanan County, Missouri.

       5.      Defendant Truck Haulin Express Corp. (“Truck Haulin”) is a Florida for-profit

corporation with its principal place of business located in Naples, Florida. It is not registered

with the Missouri Secretary of State’s Office, however this defendant markets, sells, and

performs its property hauling business for people and businesses throughout the United States,

including in Missouri, and including with this plaintiff. This defendant can be served with

process through its Florida registered agent, at the location shown above, or otherwise pursuant

to federal law and/or Missouri law. Defendant Truck Haulin’s USDOT number is 3260617.

       6.      Defendant Progressive Express Insurance Company (“Progressive”) is an Ohio

for-profit corporation with its principal place of business located in Ohio. It is also not registered

with the Missouri Secretary of State’s Office, however this defendant markets, sells, and delivers

policies of insurance to people and businesses throughout the United States, including in



                                                  2
            Case 5:21-cv-06033-DGK Document 1 Filed 03/10/21 Page 2 of 8
Missouri, and including as applicable to the goods belonging to this plaintiff, which were

shipped with the co-defendant Truck Haulin. This defendant can be served with process through

its Ohio registered agent, at the location shown above, or otherwise pursuant to federal law

and/or Missouri law.

       7.      The Court has personal jurisdiction over either and both defendants through their

submission to jurisdiction in Missouri, pursuant to R.S.Mo. 506.500.1, subsections (1), (2), (3)

and/or (5), by virtue of the defendants having transacted business in Missouri with Missouri

customers, including this plaintiff. Service of process may therefore be obtained by delivering a

summons or request for waiver of summons and a copy of this Complaint to each defendant,

pursuant to R.S.Mo. 506.510.1 and Fed. R. Civ. P. 4, including but not limited to the registered

agents shown above in the case caption of this pleading.

       8.      Venue is proper in this Court under 28 U.S.C. §1391(b)(2) and/or (3), because the

plaintiff resides in this District, the defendants are subject to process in this District, and many of

the events, torts, and damages at issue occurred in this District.

                     Plaintiff’s Shipment and the Destruction of the Goods

       9.      Plaintiff JKMI entered an agreement to ship certain goods. The goods at issue

herein were carried by defendant Truck Haulin.

       10.     The goods to be shipped were two large “freezer penthouse units,” which are

cooling equipment. Each penthouse unit was 273” x 93” x 83”, or approximately 23’ long x 8’

high x 7’ wide.

       11.     The cost and value of each freezer penthouse unit was $47,595.

       12.     The parties agreed that on January 30, 2020, defendant Truck Haulin would pick

up the goods from SGS Refrigeration at 1100 Anchor Road in Dixon, Illinois, and would ship



                                                   3
            Case 5:21-cv-06033-DGK Document 1 Filed 03/10/21 Page 3 of 8
them for the plaintiff, for delivery on January 31st on behalf of plaintiff to a jobsite located at

2101 E. Trail Street in Dodge City, Kansas.

       13.      Defendant Truck Haulin issued bill of lading #20396 for the shipment. A copy of

the bill of lading is attached hereto as Exhibit 1.

       14.      The bill of lading did not contain a signed, written limitation of liability by

defendant Truck Haulin for damage that might occur to the goods during shipment. Defendant

Progressive instead had in place insurance coverage for the full value of the shipped goods. The

insurance coverage was issued by defendant Progressive. See Exhibit 2 (Certificate of

Insurance).

       15.      The value of the goods had been expressed by plaintiff in making the

arrangements for the shipments, and the value of the goods was or should have been known to

defendant Truck Haulin before it picked up the goods.

       16.      When the goods arrived at the jobsite, it was immediately noticed that two of the

freezer penthouse units were severely damaged during their transport, while they were on the

trucks of defendant Truck Haulin. The freezer units are covered with thousands of razor-thin

evaporation blades, similar to a car’s radiator. On two the units that were delivered by defendant

Truck Haulin, innumerable numbers of the blades were bent and/or broken. It was determined

that few parts of the two units could be saved, salvaged, or reused and that the two units were

each essentially a total loss. Plaintiff had to re-order and purchase replacement units from the

manufacturer, SGS Refrigeration.

       17.      The entirety of the damage to the two units had occurred during transit by

defendant Truck Haulin, while the goods were solely in the possession and control of defendant

Truck Haulin.



                                                      4
          Case 5:21-cv-06033-DGK Document 1 Filed 03/10/21 Page 4 of 8
       18.     The replacement cost of the two units, and therefore the actual damages to

plaintiff, was $90,136.

       19.     Plaintiff provided written notice of the claim to defendant Truck Haulin on

February 5, 2020, and again on April 28, 2020. Plaintiff gave written notice of the claim to

Truck Haulin’s insurer, defendant Progressive, through the same notice on April 28, 2020.

       20.     Neither defendant has paid the claim.



                                           COUNT I
                          Damages Pursuant to the ICC Termination Act
                             (formerly the Carmack Amendment),
                                   49 U.S.C. § 14706, et seq.

                                    (Defendant Truck Haulin)

       21.     Plaintiff incorporates by reference all previously-pleaded paragraphs, facts and

allegations, above, as though fully set forth herein.

       22.     Plaintiff JKMI was under a delivery contract including a bill of lading with

defendant Truck Haulin, as set forth above.

       23.     Plaintiff JKMI delivered the above-described goods to defendant Truck Haulin in

excellent, new condition, through the manufacturer of the goods, and defendant Truck Haulin

picked up the new goods for delivery directly from the manufacturer.

       24.     Defendant Truck Haulin delivered the goods to their intended destination in a

damaged condition, as set forth above.

       25.     There was no act of God, no act by plaintiff JKMI, no act of any public authority

or public enemy, and no inherent vice within the goods themselves responsible for causing the

damage. The damage occurred solely as a result of the shipping provided by defendant Truck



                                                  5
          Case 5:21-cv-06033-DGK Document 1 Filed 03/10/21 Page 5 of 8
Haulin and its negligent and inadequate methods of storing and strapping the goods for the

transit.

           26.    As a direct and proximate result of the damage that occurred during shipment,

plaintiff was damaged in the amount of $90,136 by virtue of having to replace the two damaged

units.

           27.    Plaintiff is also entitled to recover pre-judgment interest at the statutory rate on

the amount of the loss, running from the date of the loss, and such attorney’s fees as may be

allowed by law.

           28.    Plaintiff gave defendant Truck Haulin written notice of the claim within nine

months of the date of loss, twice.

           WHEREFORE, plaintiff prays the Court to enter judgment in its favor and against

defendant Truck Haulin on this Count I in the amount of $90,136, as pleaded above, to award

plaintiff its costs and attorney’s fees in this action, to award prejudgment interest as set forth

above, and to enter such additional and further relief as is warranted by the evidence.



                      COUNT II – Vexatious Refusal to Pay Insurance Claim,
                               R.S.Mo. § 375.296 and § 375.420

                             (Defendant Progressive Express Insurance)

           29.    Plaintiff incorporates by reference all previously-pleaded paragraphs, facts and

allegations, above, as though fully set forth herein.

           30.    Defendant Progressive issued insurance policy #00973027-0, which was in effect

at the dates of and provided coverage to the shipment referenced above. The Progressive policy

covered damage occurring to shipped goods as occurred herein and as referenced above, in the

amount of at least $100,000.


                                                     6
             Case 5:21-cv-06033-DGK Document 1 Filed 03/10/21 Page 6 of 8
          31.    Attached here as Exhibit 2 is a certificate of coverage confirming that the

Progressive policy afforded coverage of this loss.

          32.    Plaintiff gave defendant Progressive written notice of its claim, as explained

above. Plaintiff had also given Progressive written notice of the claim through its insured,

defendant Truck Haulin.

          33.    Notwithstanding the policy covered the loss, Progressive denied the claim.

Progressive falsely and wrongly contended that it “was unable to find valid coverage for the

claim.”

          34.    Progressive has maintained that coverage position and is recalcitrant about it, yet

Progressive has failed to articulate any explanation for its decision, let alone any rational or

reasonable explanation based on the policy’s terms and coverages.

          35.    Progressive’s refusal to acknowledge its coverage for the claim, and its denial of

the claim, is vexatious and violates R.S.Mo. § 375.296.

          36.    Defendant Progressive owes plaintiff the primary amount of its claim, $90,136,

pursuant to the insurance policy and pursuant to R.S.Mo. § 375.296 and § 375.420.

          37.    Pursuant to the statutes, due to its vexatious refusal to pay the claim, Progressive

also owes the plaintiff an additional penalty of $9,163.60, prejudgment interest on the claim, plus

plaintiff’s reasonable attorney’s fees.

          WHEREFORE, plaintiff prays the Court to enter judgment in its favor and against

defendant Progressive on this Count II in the amount of $99,299.60, as pleaded above, to award

plaintiff its costs and attorney’s fees in this action, to award prejudgment interest as set forth

above, and to enter such additional and further relief as is warranted by the evidence.




                                                   7
            Case 5:21-cv-06033-DGK Document 1 Filed 03/10/21 Page 7 of 8
                                 Respectfully submitted,

                                 _/s/ Andrew M. DeMarea___________________
                                 Andrew M. DeMarea        MO #45217
                                 FORSGREN FISHER MCCALMONT DEMAREA
                                    TYSVER LLP
                                 2345 Grand, Suite 1950
                                 Kansas City, MO 64108
                                 (816) 339-9301
                                 ademarea@forsgrenfisher.com

                                 ATTORNEY FOR PLAINTIFF




                             8
Case 5:21-cv-06033-DGK Document 1 Filed 03/10/21 Page 8 of 8
